Name: Council Regulation (EEC) No 2110/85 of 25 July 1985 amending the list in the Annex to Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy
 Date Published: nan

 30 . 7. 85 Official Journal of the European Communities No L 198/3 COUNCIL REGULATION (EEC) No 2110/85 of 25 July 1985 amending the list in the Annex to Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), as last amended by Regulation (EEC) No 630/85 (2), and in particular Article 2 (2) thereof, whereas, in the case of dichromium trioxide, it is necessary to ensure a sufficient supply of chromium for Community industry, notably the aircraft industry ; Whereas it is necessary to maintain the competitive-, ness of the industries concerned in relation to proces ­ sing firms in non-member countries in order to avoid the danger of cessation of these economic activities within the Community ; Whereas a need has arisen , furthermore, to include under the arrangements for processing under customs control the usual forms of handling which may be carried out in a customs warehouse or a free zone, in accordance with Directive 71 /235/EEC (f) ; Whereas therefore the list in the Annex to Regulation (EEC) No 2763/83 should be supplemented by inclu ­ ding in it the operations referred to in the temporary measures adopted by means of Commission Regu ­ lations (EEC) No 283/85 (*) and (EEC) No 630/85, which were valid for six months only ; Whereas it is also necessary to make certain clarifi ­ cations to the abovementioned list, Having regard to the proposal from the Commission, Whereas certain processing operations which, before the entry into force of Regulation (EEC) No 2763/83, could be carried out on the basis of equivalent national arrangements, are not included in the Annex to the said Regulation ; whereas the operations concerned involve the processing of certain petroleum products into products which may be given favourable tariff treatment within the meaning of Commission Regu ­ lations (EEC) No 1535/77 (3) and (EEC) No 1775/77 (4), and the processing of dichromium trioxide into chromium : HAS ADOPTED THIS REGULATION : Whereas there exists an economic need for these kinds of processing operations to be allowed to continue under the arrangements for processing under customs control because the Community industry concerned has invested considerable sums in such operations ; Article 1 The list annexed to Regulation (EEC) No 2763/83 is hereby amended as follows : 1 . In columns I and II, the second to last entry concerning processing operations for tobaccos, is replaced as follows : Column I Column II 'Raw or unmanufactured tobacco falling within heading No 24.01 of the Common Customs Tariff . Processing into tobaccos partially or totally stripped falling within heading No 24.01 of the Common Customs Tariff and into tobacco refuse, falling within subheading 24.01 B of the Common Customs tariff.' (') OJ No L 272, 5 . 10 . 1983, p. 1 . (2) OJ No L 72, 13 . 3 . 1985, p. 23 . 0 OJ No L 171 , 9 . 7 . 1977, p. 1 . 4) OJ No L 195 , 2 . 8 . 1977, p. 5 . 0 OJ No L 143 , 29 . 6 . 1971 , p . 28 . 6 OJ No L 30, 2 . 2 . 1985, p . 5 . No L 198/4 Official Journal of the European Communities 30 . 7 . 85 2. The following shall be added to columns I and II : Column I Column II 'Products falling within subheadings 27.07 B, 27.07 G, 27.10 A, 27.10 B, 27.10 C I , 27.10 C II and 27. 10 C III of the Common Customs Tariff Crude oils falling within subheading 27.07 A of the Common Customs Tariff Dichromium trioxide falling within heading No 28.21 of the Common Customs Tariff Goods of any kind Processing into products falling within sub ­ heading 27.10 C II a) or 27.10 C II b) of the Common Customs Tariff Processing into products falling within sub ­ heading 27.07 B II and 29.01 D I b) of the Common Customs Tariff Processing into chromium falling within subheading 8 1 .04 D I b) of the Common Customs Tariff Usual forms of handling permitted in customs warehouses or in free zones in accordance with Directive 71 /235/EEC.' Article 2 This Regulation shall enter into force on 1 August 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1985 . For the Council The President J. POOS